Citation Nr: 1535510	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  06-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected Type II diabetes mellitus. 

2. Entitlement to an initial rating in excess of 50 percent prior to November 26, 2008 for service-connected post-traumatic stress disorder (PTSD).

3. Entitlement to a rating in excess of 70 percent from November 26, 2008 for service-connected PTSD. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, including service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision but the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The claims were most recently before the Board in April 2014 when they were remanded for additional development.  They have now returned for adjudication. 

The issue of entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected Type II diabetes mellitus has been raised by the record in a May 2014 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial rating in excess of 20 percent for service-connected Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to November 26, 2008, the Veteran's PTSD was moderately impairing and manifested by recurrent memory flashbacks, intrusive thoughts, hypervigilance, disturbed sleep with nightmares, depression, anxiety, irritability, anger control impairment, and a tendency towards social isolation, which produces occupational and social impairment with reduced reliability and productivity.

2. From November 26, 2008, the evidence fails to demonstrate that the Veteran's PTSD resulted in total occupational and social impairment, nor have other symptoms on par with the level of this severity been shown.


CONCLUSIONS OF LAW

1. Prior to November 26, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. From November 26, 2008, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises as the result of the initial evaluations assigned after the August 2004 rating decision granted service connection.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  

This case was most recently remanded in April 2014 for additional development.  Regarding the claim adjudicated herein, all requested development has been completed.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in November 2008 with an addendum filed in April 2010, December 2012, and October 2013 pertinent to the Veteran's claim.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes.  The VA examination reports are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on examination.

The Board notes that the Veteran's most recent VA examination is nearly 2 years old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no evidence that the Veteran's PTSD symptomatology has worsened since the October 2013 examination.  The Veteran does not argue the contrary.

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is initially rated at 50 percent and rated at 70 percent from November 26, 2008 for his PTSD, which is specifically categorized under DC 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity sue to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-V, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

A. Prior to November 26, 2008

VA treatment records dated in June 2003 indicate that the Veteran experiences a sleep disturbance with nightmares.  The Veteran reported awakening every three to four hours.  He also stated that he had problems controlling his rage and with hypervigilance and that he had daily vivid thoughts or flashes of scenes from Vietnam.  He noted that he avoids crowds and lives an isolated life.  The physician stated that the Veteran's mood and appearance were depressed and diagnosed PTSD.

In August 2006, the Veteran reported to a mental health intake appointment to evaluate his PTSD.  The Veteran reported having restless sleep, waking up in sweats, and dreaming of being in the jungle which caused moderate psychological disturbance.  He stated that he was not on medication.  The Veteran stated that he had a long history of alcohol and recreational drug use and continued to consume large quantities of alcohol to that point.  The Veteran reported that he was self-employed as a bill collector.  The psychologist noted that the Veteran's hygiene was appropriate, attire was careless, speech was spontaneous, and he appeared anxious.  His affect was normal and his mood was irritable.  The Veteran denied hallucinations and illusions along with suicidal and homicidal ideation.  His insight was superficial, judgment intact, and his impulse control was good.  The psychologist assigned a GAF of 55. 

The Veteran submitted lay statements in October 2006 from his roommate and a coworker.  The Veteran's roommate stated that the Veteran "has difficulty taking care of his basic needs."  He went on to note that the Veteran was unable to work a full day because he does not have the "energy to shower, eat, or otherwise muster the energy to perform his duties as a self-employed person."  The coworker noted that in the previous year, there was a decline in the Veteran's ability to "keep pace with the workload."  The coworker also stated that the Veteran had not missed any legal deadlines, but his production declined which the Veteran attributed to the "downward spiral" of his diabetic condition which prevented him from having the strength to work. 

Mental Health Clinic notes from October 2007 indicated that the Veteran had moderate depression, little interest or pleasure in doing things, and that he was feeling down.  He denied suicidal and homicidal ideation, indicated he had trouble falling and staying asleep, and difficulty concentrating.  The nurse found the Veteran alert and oriented, calm and cooperative, well dressed, with an appropriate affect.  There was no indication of any hallucinations or delusions.  

The Board has considered the aforementioned evidence and concludes that the 50 percent evaluation assigned for PTSD prior to November 26, 2008 adequately compensates the Veteran for the state of his social and occupational impairment due to his psychiatric disability.  The relevant evidence demonstrates that the psychiatric symptoms attributable to the Veteran's PTSD during this time are no more than moderately impairing and manifested by recurrent memory flashbacks, intrusive thoughts, hypervigilance and exaggerated startle response, disturbed sleep with nightmares, depression, anxiety, anger control impairment, and a tendency towards social isolation, which produces occupational and social impairment with reduced reliability and productivity.  The Veteran was oriented on all spheres and not suffering from hallucinations or psychotic symptoms and he was able to communicate appropriately with the psychiatric clinicians involved in his treatment.  The clinical evidence generally demonstrates no more than moderate social and occupational impairment, as indicated by the corresponding GAF score of 55 indicated in the August 2006 treatment notes. 

The clinical evidence does not demonstrate that the Veteran is a danger to himself much less to others as he has no recurring suicidal or homicidal ideation.  His persistent difficulty sleeping, his depressed and anxious mood, irritability, intrusive thoughts and memory flashbacks, and the social and occupational impairment imposed by his socially avoidant tendencies and his anger control impairment, when taken as whole, collectively support the assignment of a 50 percent evaluation.  These symptoms more closely approximate the criteria for a 50 percent evaluation for social and occupational impairment with reduced reliability and productivity.

The Board places significant weight on the fact that the Veteran reported working during this time.  Although the buddy statements indicate that the Veteran struggles to work, they attributed this to symptoms of his Type II diabetes mellitus, rather than an psychiatric condition.  His coworker noted that the Veteran had not missed any legal deadlines, indicating an ability to maintain concentration when necessary.  As previously stated, the overall disability picture presented by the relevant psychiatric evidence more closely approximates the criteria contemplated in a 50 percent evaluation for PTSD for psychiatric symptoms producing reduced reliability and productivity.

The clinical evidence from this time does not otherwise demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 70 percent or higher evaluation under Diagnostic Code 9411.  The Board is mindful to avoid rating the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's assessment, within the context of the entire record, his moderate impairment, anger control problems, impaired concentration as a result of memory flashbacks and intrusive thoughts of Vietnam, and disturbances of motivation and mood are deemed to have been adequately contemplated in the criteria for a 50 percent evaluation on the basis that his psychiatric symptoms would produce only reduced reliability and productivity in an occupational setting.  Indeed, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Such is not demonstrated.

B. From November 26, 2008

During the VA examination in November 2008, the Veteran reported that he did not have any new symptoms and that they remained the same as when he was diagnosed in 2004.  The Veteran was divorced twice and had 2 sons from the first marriage.  He stated that after Vietnam, he became more irritable, had a decreased "length of fuse", and would sit with his back against the wall in public places.  He reported avoiding people socially, particularly crowds.  The Veteran stated that he has had one close friend since Vietnam.  He denied using alcohol to self-medicate against nightmares or flashbacks.  The examiner noted that the Veteran owned and still was working for his own collection agency, but did not have any new accounts and had not been listed as a collection agency for the previous 5 years.  He complained of nightmares and insomnia once a week.  He also had flashbacks once or twice a week triggered by helicopters, loud noises, explosions, backfire of cars, the smell of diesel fuel, and watching news about the war in Iraq.  He reported playing golf "religiously" once a week with 2 friends.  However, he said he avoids crowds and uses scanning behavior as he approaches crowds.  He also noted hypervigilance and a loss of anger control.  He endorsed feelings of sadness and depression with intermittent suicidal thoughts.  There were no reports of any kind of suicide attempts.  The examiner noted that the Veteran was polite, pleasant, and outspoken.  His stream of thought and speech was spontaneous, coherent, relevant, and somewhat circumstantial.  His emotions were saddened and his affect was somewhat constricted.  There was no evidence of psychotic process, hallucinations, or delusions.  His memory, insight, and judgment were noted to be intact.  The examiner also noted that the Veteran's ability to maintain his minimal personal hygiene shows that he dresses, bathes, and occasionally cooks.  There was no specific memory loss noted, though he did show very minimal obsessive and ritualistic behavior.  The examiner assigned a GAF of 60.  After another review of the claims file, the examiner submitted an addendum opinion dated in April 2010 stating that the GAF attributed to the Veteran's PTSD only is 65, indicating mild impairment. 

In July 2011, the Veteran sought treatment for depression.  He indicated that he was depressed and frustrated because his medical problems prevented him from doing things he would normally do.  He indicated he had nightmares, flashbacks, and irritability.  He also indicated that he was still working occasionally, lived with a roommate, and liked to play golf but was unable to do so because of his medical problems.  The notes indicate the Veteran was well groomed, pleasant, calm and cooperative.  His speech was spontaneous with a normal tone, coherent and goal directed.  There was no evidence of hallucination, delusion, or suicidal or homicidal ideation.  

During a VA examination in December 2012, the examiner found the Veteran's social interaction to be routinely appropriate.  The Veteran reported a depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The examiner assigned a GAF of 55.  
  
During treatment in January 2013, the Veteran refused to report for a psychiatric evaluation, indicating that his "mood has been fine" and that he was not feeling depressed. 

During a VA examination in October 2013, the examiner assigned a GAF of 60.  The examiner found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported living with his son.  He stated that he watches television, visits friends, and read complex political/historical autobiographies.  He drove his own car and sometimes traveled alone.  He was not taking any psychiatric or sleep medications.  The examiner noted that the Veteran appeared to have less psychiatric symptoms than during his last examination.  The Veteran was described as intelligent with a normal thought process, good vocabulary, and articulation that is clear, logical, cohesive, and complex.  The Veteran expressed no suicidal or homicidal ideations, hallucinations, or delusions.  There was no impairment to abstract thinking and his communication was normal and above average with no circumstantiality, circumlocutory, or stereotyped speech.  He did not show outward signs of depression but did appear anxious about his health and his affect was somewhat constricted.  The Veteran did report a sleep disorder with nightmares and was described as emotionally detached.  He said he was easily irritated and hypervigilant.  The Veteran reported that he was unemployed but that he retired due to his age.  

The Board finds that the Veteran does not meet the criteria for a disability rating in excess of 70 percent for his PTSD.  The evidence clearly establishes that the Veteran's symptoms interfere with his ability to work.  The Veteran experiences symptoms of social avoidance, minimal obsessive rituals, anger, isolation and emotional detachment.  However, gross impairment in thought processes or persistent delusions or hallucinations, or grossly inappropriate behavior has not been shown.  More importantly, total social impairment has not been demonstrated.  The evidence shows that the Veteran able to care for himself and even maintains a relationship with friends.  The evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent for the period on appeal.

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of intrusive thoughts, nightmares, and hypervigilance.  He reported living an isolated life, had a somewhat constricted affect, and struggled with suicidal ideation.  He further reported difficulty sleeping, trouble concentrating and irritability.  These symptoms are generally more consistent with the currently assigned 70 percent rating.

C. Other Considerations

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD, with such related factors as marked interference with employment or frequent periods of psychiatric hospitalization, as to render impractical the application of the regular schedular standards.

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected PTSD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected PTSD has presented such an unusual or exceptional disability picture at any time during the pendency of this claim, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2015).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected psychiatric disability.  The record indicates that the primary cause of the Veteran's total occupational impairment during the entire pendency of the claim is his service-connected Type II diabetes mellitus.  Although the evidence indicates that the Veteran's PTSD imposes difficulties in his ability to sleep, which produces impairment of his ability to effectively function during the work day, the clinical and documentary evidence does not indicate marked interference with his ability to work in his vocation as a bill collector.  The Board notes that the Veteran is already receipt of a TDIU based on the finding that his disabilities, taken as a whole, preclude substantially gainful employment.

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to PTSD for the period at issue, as individually considered.  As such, the Board cannot concede that the Veteran's service-connected psychiatric disability, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for the Veteran's PTSD, but for the reasons described in the above decision, higher ratings were denied in this case.  The clinical evidence and medical opinions fail to show that the disability picture created by this psychiatric disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to the PTSD adequately reflect the state of its impairment, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this matter.

In view of the foregoing discussion, the Veteran's claim for an evaluation in excess of 50 percent prior to November 26, 2008 and in excess of 70 percent from November 26, 2008 for PTSD must be denied on both a schedular and extraschedular basis.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  

In this case, the Veteran was awarded TDIU from July 6, 2011.  However, as discussed above, the Veteran's reduced ability to work is due to complications related to his service connected Type II diabetes mellitus.  There is no evidence that the Veteran's PTSD results in him being unemployable.  He has not necessarily argued such.  To the contrary, he appears to run and operate his own business as a bill collector.  Thus, no further discussion of the implicit TDIU issue is necessary.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 50 percent prior to November 26, 2008 for service-connected PTSD is denied.

A rating in excess of 70 percent from November 26, 2008 for service-connected PTSD is denied.


REMAND

In its April 2014 remand, the Board requested that the RO schedule an examination to assess the current severity of the Veteran's service-connected Type II diabetes mellitus.  The examiner was specifically asked to address the Veteran's contentions concerning diabetic retinopathy and a dental disability.  Unfortunately, such was not completed.  Accordingly, as there has not been substantial compliance with the Board's remand order, a remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the May 2014 VA examination, if available.  The examiner is asked to review the claims file and address:

a. The current severity of the Veteran's diabetic retinopathy; and 

b. Whether it is at least as likely as not (50 percent probability or greater) that any found dental disability is caused by OR aggravated by the Veteran's service connected Type II diabetes mellitus.  

A complete rationale for all opinions must be provided.  

If an opinion cannot be provided without speculation, the rationale shall note whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  

If the May 2014 VA examiner is unavailable, return the claims file to another appropriate examiner to respond to the above inquiry.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

2. Then, readjudicate the remanded claim.  If any benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


